Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                              Appellate Court                             Date: 2019.06.27
                                                                          15:16:31 -05'00'



                  People v. Ressa, 2019 IL App (2d) 170439



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           GUISEPPE RESSA, Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-17-0439



Filed             March 29, 2019



Decision Under    Appeal from the Circuit Court of Du Page County, No. 15-CF-1115;
Review            the Hon. Robert A. Miller, Judge, presiding.



Judgment          Affirmed.


Counsel on        Alison H. Motta, of Motta & Motta LLC, of Aurora, and Kevin E. Bry,
Appeal            of Oak Park, for appellant.

                  Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman
                  and Mary A. Fleming, Assistant State’s Attorneys, of counsel), for the
                  People.



Panel             JUSTICE BURKE delivered the judgment of the court, with opinion.
                  Justices Zenoff and Spence concurred in the judgment and opinion.
                                              OPINION

¶1       Defendant, Guiseppe Ressa, was charged with multiple counts of child abduction (720
     ILCS 5/10-5(b)(10) (West 2014)), aggravated criminal sexual abuse (id. § 11-1.60(c)(1)(i)),
     and aggravated kidnapping (id. § 10-2(a)(2)), stemming from his interactions with two sets of
     siblings, the first at an apartment complex in Lisle on May 27, 2015, and the second at an
     apartment complex in Addison on June 1, 2015. Following a bench trial, defendant was found
     guilty on two counts of aggravated criminal sexual abuse for physical contact with two of the
     children during the two incidents. Defendant was also convicted on five counts of child
     abduction, for luring or attempting to lure all of the children into vestibules within their
     apartment complexes for an unlawful purpose. Defendant, who has been diagnosed with
     “delusional disorder, grandiose type (with religious content), continuous,” was sentenced to an
     aggregate term of 20 years’ imprisonment.
¶2       On appeal, defendant contends that (1) his trial counsel was ineffective for failing to pursue
     an insanity defense, (2) the trial court abused its discretion in admitting into evidence
     numerous of defendant’s writings and other materials, (3) the evidence was insufficient to
     support the convictions of aggravated criminal sexual abuse and one of the convictions of child
     abduction, and (4) the trial court abused its discretion in sentencing him to an aggregate term of
     20 years’ imprisonment. We affirm.

¶3                                      I. BACKGROUND
¶4                                           A. Charges
¶5       On June 30, 2015, defendant was charged by indictment with aggravated kidnapping of
     Jazlene (born April 3, 2008) (count I), aggravated kidnapping of Adrien (born November 2,
     2011) (count II), aggravated criminal sexual abuse of Jazlene (count III), child abduction of
     Jazlene (count IV), child abduction of Adrien (count V), child abduction of Jackilynne (born
     February 25, 2009) (count VI), aggravated kidnapping of Jackie (born August 31, 2007) (count
     VII), attempted aggravated kidnapping of Jackie (count VIII), aggravated kidnapping of
     Johnny (born July 2, 2009) (count IX), aggravated criminal sexual abuse of Jackie (count X),
     child abduction of Jackie (count XI), and child abduction of Johnny (count XII).

¶6                                               B. Trial
¶7       On May 27, 2015, then-seven-year-old Jackie and her younger brother, Johnny, were at the
     playground of their apartment complex in Lisle. They were joined later by their neighbors,
     then-seven-year-old Gael and his three-year-old sister, Sophia. Defendant approached and
     started interacting with these children, talking to them, proposing games, and offering candy
     and cookies.
¶8       Defendant tried to lure Johnny with a toy. Johnny started to go with him until Jackie
     intervened. Defendant then tempted Jackie, offering her a cookie to lure her into the building,
     but she resisted. Jackie testified that defendant carried her, bumping her head, and then placed
     her on the slide at the playground and sat next to her. She attempted to get off the slide, but
     defendant would not let her go. Defendant pushed her down every time she tried to get up until
     eventually Jackie and Johnny went home for dinner.



                                                 -2-
¶9         Gael testified that he was playing hide and seek with Jackie when he saw a stranger grab
       her hand and pull her inside the building. Gael did not know how she managed to escape. Later,
       Gael saw the stranger push her onto the slide. The stranger was on top of Jackie. After Jackie
       and Johnny went home, Gael continued to play at the park with Sophia. When Gael and
       Sophia’s dad, Jose, arrived, the stranger left and headed to his car.
¶ 10       Jose testified that he saw defendant at the park with his children and got a look at
       defendant’s car as defendant left. He searched for defendant but did not find him, so he went to
       the police.
¶ 11       On June 1, 2015, unaware that the police were watching him, defendant went to an
       apartment complex in Addison and encountered Jazlene, Jackilynne, and Adrien. Defendant
       gave them candy and offered more but told them that to get more they had to follow him.
       Jackilynne refused, but Jazlene and Adrien followed defendant into a building vestibule, where
       they were alone. Defendant was out of candy, so he offered Jazlene $5. Then defendant
       crouched down and started touching her. He was rubbing her leg and talking to her when the
       police arrived. Without speaking, defendant stood up and started to leave the building, but the
       police asked him what he was doing.
¶ 12       Jackilynne testified that defendant came to the entryway to her apartment building and
       asked if she wanted some candy. Defendant gave her sour gummy candy. After that, defendant
       touched her. Defendant asked Jackilynne her name and where she lived. Defendant told her
       that if she wanted more candy she could go to his car. Jackilynne did not go. Defendant then
       went to his car to get a white hat. Jackilynne stated that she forgot to tell anyone that defendant
       tried to get her to go to his car.
¶ 13       A court order allowed a tracking device to be placed on defendant’s car, and Detective
       Kevin Licko of the Lisle Police Department conducted surveillance of defendant. While school
       buses were dropping children off in the Aspen Ridge Apartment Complex, Licko observed
       defendant drive by slowly, looking in the direction of the children. Defendant then drove to the
       Carrollwood Apartment Complex and then to another apartment complex. Licko observed
       defendant approach three children and appear to give them something. Licko called other
       detectives when defendant was out of his line of sight.
¶ 14       Detectives Loudon and Eccart of the Lisle Police Department responded to Licko’s call.
       They proceeded on foot and saw defendant with three children. Defendant gave the children
       something from a yellow bag. Defendant then went to his car and retrieved a white hat.
       Defendant returned to the children and walked into a building with two of them. Loudon and
       Eccart followed and saw that defendant was crouched down by a little girl. As soon as Loudon
       and Eccart found defendant and the children, defendant walked away. Loudon and Eccart
       followed, with their badges hanging around their necks. They asked defendant if he would talk
       to them. He agreed and told them that he lived in the apartment complex but then stated that he
       did not live there. Defendant claimed that he was shopping for apartments but then said that he
       was there to visit his friend Tommy. When the officers asked defendant to call Tommy,
       defendant said that he was not doing anything wrong. Loudon offered to call Tommy, but
       defendant could not remember his number. Loudon asked defendant if he could check his
       pockets. Defendant agreed, and Loudon found an empty Sour Patch candy bag and $5.
¶ 15       Eccart testified regarding searches of defendant’s vehicle and residence. He authenticated
       many of the exhibits, including pictures, books, and defendant’s writings, found during the
       searches. The State also introduced note cards, loose papers, and receipts.

                                                    -3-
¶ 16       Officer Dean Anders of the Lisle Police Department testified regarding the search of
       defendant’s cell phone. Defendant’s browsing history showed news stories about murders and
       sexual assaults of children. Anders also found research of stories about the May 27, 2015,
       incident, which were published before defendant was charged.
¶ 17       The trial court found defendant not guilty of counts I, II, VII, VIII, and IX. The trial court
       found defendant guilty of counts III, IV, V, VI, X, XI, and XII, which included two counts of
       aggravated criminal sexual abuse and five counts of child abduction. Defendant filed a motion
       to reconsider or, in the alternative, for a new trial, which was denied. The court sentenced
       defendant to an aggregate term of 20 years’ imprisonment. Defendant timely appeals.

¶ 18                                            II. ANALYSIS
¶ 19                                 A. Ineffective Assistance of Counsel
¶ 20        Defendant first claims that his trial counsel was ineffective for failing to pursue an insanity
       defense. The State responds that defendant’s claim must fail because the record does not show
       what defense counsel did or did not do to investigate an insanity defense. We agree.
¶ 21        To prevail on an ineffectiveness claim, a defendant must first establish that “counsel’s
       representation fell below an objective standard of reasonableness.” Strickland v. Washington,
       466 U.S. 668, 688 (1984). The defendant must then show that counsel’s deficient performance
       resulted in prejudice to the defendant such that there is a reasonable probability that, but for
       counsel’s unprofessional errors, the result of the proceeding would have been different. Id.
¶ 22        In Illinois, a person is not criminally responsible for conduct if, at the time of the conduct,
       he suffered from a mental disease or defect such that he lacked substantial capacity to
       appreciate the criminality of his conduct. 720 ILCS 5/6-2(a) (West 2014). When a defendant
       raises the affirmative defense of insanity, he bears the burden of proving by clear and
       convincing evidence that he is not guilty by reason of insanity, while the State retains the
       burden of proving the defendant guilty beyond a reasonable doubt. Id. § 6-2(e).
¶ 23        The State filed a motion for a psychological evaluation of defendant in anticipation of a
       possible insanity defense, pursuant to section 115-6 of the Code of Criminal Procedure of 1963
       (Code) (725 ILCS 5/115-6 (West 2014)). Section 115-6 provides for a court-ordered
       evaluation on the State’s motion “if the facts and circumstances of the case justify a reasonable
       belief” that, inter alia, a defendant might rely on an insanity defense. Id. Defendant did not
       object, and an evaluation was conducted by Dr. Murray. Both parties received a copy of Dr.
       Murray’s report on September 1, 2015. Dr. Murray concluded that “[defendant] does not
       present with symptoms of a psychiatric disorder that would have impaired his ability to lack
       substantial capacity to appreciate the criminality of his conduct between May 27, and June 1,
       2015. These findings are not consistent with the insanity verdict.” The State points out that this
       is the only evidence in the record regarding a possible insanity defense and that there thus is no
       evidence to support defendant’s claim that defense counsel should have brought an insanity
       defense.
¶ 24        There certainly appears to be evidence in the record of defendant’s mental illness.
       Defendant cites a myriad of examples, such as defendant’s statement comparing himself to
       Jesus and other “disturbing and frankly sick statements.” However, bizarre behavior or
       delusional statements do not compel an insanity finding, as a defendant can suffer mental



                                                    -4-
       illness without being legally insane. See, e.g., People v. Gilmore, 273 Ill. App. 3d 996, 1000
       (1995).
¶ 25       Defendant cites People v. Murphy, 160 Ill. App. 3d 781 (1987), to support his claim that
       counsel was ineffective. In Murphy, the court held that, based on the defendant’s assignment to
       a residential treatment unit and other circumstances, defense counsel had the affirmative
       obligation to make further inquiry into the defendant’s mental condition. The court found that
       the defendant was denied the effective assistance of counsel where reasonable grounds existed
       to question his sanity or competency but defense counsel failed to explore the issue. Id. at 789.
       Unlike in Murphy, the record here does not reveal whether counsel investigated the issue. It is
       possible that counsel did investigate and received information that would not support an
       insanity defense. We also cannot determine whether defendant was prejudiced by counsel’s
       decisions.
¶ 26       Defendant’s reliance on Wilson v. Gaetz, 608 F.3d 347 (7th Cir. 2010), similarly fails. In
       Wilson, defense counsel raised an insanity defense without an expert opinion or evaluation
       regarding sanity. He relied instead on the expert who had evaluated the defendant for fitness to
       stand trial. The Seventh Circuit noted that fitness and sanity are two separate issues and that “a
       fitness evaluation is not an adequate substitute” for an examination regarding sanity. Id. at 351.
       The court believed that defense counsel should have done more—he should have interviewed
       family members, spent more time discussing testimony with his expert, and either asked the
       expert to reinterview the defendant, retained a second expert, or both. Id. at 352. In Wilson,
       unlike in this case, the record showed counsel’s improper reliance on a fitness evaluation to
       support an insanity defense. Here, there is no record of what actions, if any, counsel took
       regarding an insanity defense.
¶ 27       In sum, the record does not support a claim of ineffective assistance of counsel. The record
       fails to show whether defense counsel investigated and, if so, what he actually discovered. As
       stated, there unquestionably is evidence in the record of defendant’s mental illness, but the
       only expert opinion is from Dr. Murray, who found that defendant was not legally insane. We
       observe, in passing, that if defendant has supporting evidence or can develop it, a collateral
       proceeding offers the appropriate forum for such a claim. See People v. Clark, 406 Ill. App. 3d
       622, 640 (2010) (noting that claims for ineffective assistance of counsel are preferably brought
       on collateral review, because the trial record is often inadequate to support such a claim).

¶ 28                                      B. Admission of Evidence
¶ 29       Defendant next contends that the trial court abused its discretion by admitting certain
       evidence, including defendant’s delusional and fantastical writings, online searches relating to
       well-known cases involving children who had been murdered and sexually molested, and other
       items relating to children. Defendant believes that this evidence was not relevant or, to the
       extent that it was relevant, was more prejudicial than probative.
¶ 30       Illinois Rule of Evidence 404(b) (eff. Jan. 1, 2011) provides that, with certain specified
       exceptions, evidence of other crimes, wrongs, or acts is not admissible to prove the character of
       a person in order to show action in conformity therewith. Such evidence may be admitted for
       other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge,
       identity, or absence of mistake or accident. People v. Pikes, 2013 IL 115171, ¶ 14. Relevant
       evidence is defined under the rules of evidence as “ ‘evidence having any tendency to make the
       existence of any fact that is of consequence to the determination of the action more probable or

                                                   -5-
       less probable than it would be without the evidence.’ ” People v. Montano, 2017 IL App (2d)
       140326, ¶ 74 (quoting Ill. R. Evid. 401 (eff. Jan. 1, 2011)); see also People v. Harvey, 211 Ill.
       2d 368, 392 (2004). The trial court has discretion to determine whether evidence is relevant
       and admissible. People v. Hanson, 238 Ill. 2d 74, 101 (2010). However, the court may exercise
       its discretion and exclude evidence, even if it is relevant, if the danger of unfair prejudice
       substantially outweighs its probative value. Id. at 102. The trial court’s admission of other-acts
       evidence will be upheld on appeal unless the court abused its discretion. People v. Fretch, 2017
       IL App (2d) 151107, ¶ 47.
¶ 31       In a bench trial, such as this, a trial judge is presumed to know the law and to follow it, and
       this presumption is rebutted only when the record affirmatively shows otherwise. People v.
       Yancy, 368 Ill. App. 3d 381, 386 (2005).
¶ 32       Defendant filed a motion in limine requesting that all evidence of writings and materials
       taken from his home be barred. He argued that this evidence was not relevant or that its
       prejudicial effect substantially outweighed its probative value.
¶ 33       The State responded that the evidence at issue established defendant’s intent to commit the
       crimes for which he was indicted. The State further noted that it reduced the number of
       documents it sought to introduce, to avoid the concerns raised in People v. Gregory, 2016 IL
       App (2d) 140294, ¶ 26. In Gregory, letters the defendant had written, which included evidence
       of unrelated offenses, were admitted in their entirety. We noted that deleting the evidence of
       unrelated offenses would have done nothing to interfere with the State’s use of the letters.
       However, because that use was so minimal and because the evidence of unrelated offenses was
       so voluminous and inflammatory, we found that there was a great risk that the jury would find
       the defendant guilty of the charges in light of his propensity or would find him guilty not of the
       charges but instead of one of the uncharged acts. Thus, the letters’ prejudicial effect
       overwhelmed their probative value. In this case, the State argued that the evidence at issue was
       directly relevant to the charges and should be admitted to establish defendant’s intent. The
       State claimed that the evidence “contain[s] references to *** defendant’s improper physical
       conduct with children, include[s] admissions of his desire to commit sexual assaults upon
       children, outline[s] various strategies on how to commit such acts, and otherwise
       demonstrate[s] his disturbing fascination with the notorious crimes committed against
       Samantha Runnion, who at five (5) years of age was abducted from her front yard on July 15,
       2002, and thereafter raped and murdered.”
¶ 34       The State continued that, to the extent that the evidence referenced actual physical contact
       with children, it was more like the other-crimes evidence dealt with by the supreme court in
       People v. Wilson, 214 Ill. 2d 127, 136 (2005) (the other-crimes testimony of two of the victims
       fit squarely within the recognized exceptions, which allow such evidence to show the
       defendant’s intent or to show that the acts in question were not performed inadvertently,
       accidently, involuntarily, or without guilty knowledge). The State also noted that defendant’s
       writings describing his contact with minors showed that his conduct in this case was not
       innocent behavior.
¶ 35       Defendant was charged with aggravated criminal sexual abuse and child abduction, and the
       State was obligated to prove defendant’s intent. In particular, for the sexual-abuse charges, the
       State had to prove that defendant touched the minors for the purpose of his sexual gratification.
       See People v. Balle, 234 Ill. App. 3d 804, 813 (1992) (intent element of aggravated criminal
       sexual abuse may be established by circumstantial evidence, i.e., trier of fact may consider the

                                                    -6-
       circumstances and infer defendant’s intent from his conduct). Here, the facts showed that
       defendant touched the minors in an arguably nonsexual manner. The evidence at issue puts
       defendant’s otherwise “innocent” touching in context, as the vast majority of it revolved
       around defendant’s obsession with sexual activity with or related to children. This evidence
       thus was relevant and admissible to prove intent or motive under Rule 404(b). We cannot say
       that the trial court abused its discretion in determining that the prejudicial effect of the
       evidence was outweighed by its relevance.
¶ 36       The State relies on Fretch, which we agree supports the trial court’s ruling. In that case, the
       defendant argued that his prior demonstrations of sexual interest in a particular class of victim,
       female minors, were not probative as to whether he intended to expose his penis to the victim,
       a female minor. We stated:
                “[E]vidence of defendant’s general interest in female minors was proper as well.
                Defendant misunderstands the parameters on other-acts evidence. Certainly, the law
                does not permit the inference that because the defendant has committed some bad act or
                crime, he must have committed the charged offense. Just the same, the law does not
                shield a defendant from proof of his particular tendencies or patterns of conduct as they
                might bear logically on whether he acted in conformity with them in committing the
                charged offense. ‘The case law fully establishes that the State may adduce evidence of
                the defendant’s proclivities or past conduct in order to prove intent or knowledge in the
                case sub judice.’ People v. Gumila, 2012 IL App (2d) 110761, ¶ 54 (the internal
                records in the defendant’s computer showing prior visits to websites with child
                pornography were admissible as other-acts evidence to show that the defendant
                knowingly and voluntarily possessed images of child pornography found on his
                computer’s hard drive). More specific to the present case, a defendant’s prior conduct
                toward ‘the victim or person in the same class of the victim’ is admissible to show
                intent. *** People v. Illgen, 145 Ill. 2d 353, 367 (1991).” (Emphases omitted.) Fretch,
                2017 IL App (2d) 151107, ¶ 76.
¶ 37       Similarly here, defendant’s materials referencing fantasies involving children were
       relevant to show defendant’s intent to commit the crimes with which he was charged.
¶ 38       Defendant argues that some of his writings were remote in time, dating back to 2010.
       While this might have affected the weight to be given the older writings, the import is that his
       writings were continuous from 2010 to around the time of defendant’s arrest. Because this was
       a bench trial, we presume that the trial court gave the evidence the appropriate weight. People
       v. Paige, 378 Ill. App. 3d 95, 100 (2007) (“The experienced trial judge is presumed to have
       followed the law and given proper consideration to any deficiencies when weighing the
       evidence as the trier of fact in the bench trial.”). Moreover, as we pointed out in Fretch, “ ‘[t]he
       decision whether to admit or exclude such evidence must be made on a case-by-case basis by
       the trial judge responsible for evaluating the probative value of the evidence.’ ” Fretch, 2017
       IL App (2d) 151107, ¶ 82 (quoting Illgen, 145 Ill. 2d at 370).
¶ 39       We note that defendant argues that an “expert witness or even educated defense counsel,
       should have put into context the prejudicial evidence if it was to be admitted, including
       explaining defendant’s religious beliefs and delusions, and that his comments and interests
       were in the hereafter as opposed to in this life.” Defendant’s ineffective-assistance argument
       related to this issue is undeveloped and therefore is forfeited under Illinois Supreme Court
       Rule 341(h)(7) (eff. May 25, 2018). People v. Young, 365 Ill. App. 3d 753, 773 (2006).

                                                    -7-
¶ 40                                   C. Sufficiency of the Evidence
¶ 41       Defendant next argues that the evidence was insufficient to support both convictions of
       aggravated criminal sexual abuse and the conviction on count VI for child abduction.
¶ 42       When presented with a challenge to the sufficiency of the evidence, it is not the function of
       this court to retry the defendant. People v. Howard, 2012 IL App (3d) 100925, ¶ 8. Rather, the
       relevant question is “ ‘whether, after viewing the evidence in the light most favorable to the
       prosecution, any rational trier of fact could have found the essential elements of the crime
       beyond a reasonable doubt.’ ” (Emphasis omitted.) People v. Collins, 106 Ill. 2d 237, 261
       (1985) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). The trier of fact has the
       responsibility to assess the credibility of the witnesses, weigh their testimony, resolve
       inconsistencies and conflicts in the evidence, and draw reasonable inferences therefrom.
       People v. Slim, 127 Ill. 2d 302, 307 (1989). A reviewing court will not substitute its judgment
       for that of the trier of fact on issues of the credibility of the witnesses or the weight of the
       evidence. People v. Jasoni, 2012 IL App (2d) 110217, ¶ 19. We will not reverse a guilty
       verdict unless the evidence, viewed in the light most favorable to the prosecution, was so
       palpably contrary to the verdict, so unreasonable, improbable, or unsatisfactory as to create a
       reasonable doubt of the defendant’s guilt. People v. Lamon, 346 Ill. App. 3d 1082, 1089
       (2004).
¶ 43       A person commits aggravated criminal sexual abuse when the person is 17 years of age or
       over and commits an act of sexual conduct with a victim who is under 13 years of age. 720
       ILCS 5/11-1.60(c)(1)(i) (West 2014). “Sexual conduct” is defined as
               “any knowing touching or fondling by the victim or the accused, either directly or
               through clothing, of the sex organs, anus, or breast of the victim or the accused, or any
               part of the body of a child under 13 years of age, or any transfer or transmission of
               semen by the accused upon any part of the clothed or unclothed body of the victim, for
               the purpose of sexual gratification or arousal of the victim or the accused.” Id. § 11-0.1.
¶ 44       As to the charges of aggravated criminal sexual abuse, defendant argues that the State
       failed to prove that his touching of Jazlene and Jackie was for the purpose of his sexual
       gratification. The facts show that defendant picked up Jackie and carried her to the slide,
       placed her on the bottom portion of the slide, and got on the slide with her, either on top of her
       or next to her. Gael testified that defendant climbed on top of Jackie and pushed her down
       every time she tried to get up to get away from him. Defendant showed Jazlene $5 and asked if
       she wanted it and then began rubbing her upper leg.
¶ 45       Defendant claims that more than touching a child’s leg is necessary to prove aggravated
       criminal sexual abuse beyond a reasonable doubt. He cites People v. Kitch, 239 Ill. 2d 452
       (2011), People v. Patel, 213 Ill. App. 3d 688 (1991), and People v. Smith, 152 Ill. App. 3d 589
       (1987), in support of his argument. Defendant claims that those cases illustrate the type of
       overt sexual touching that is necessary to convict, satisfying the requirements of the first part
       of section 11-0.1 of the Code. See 720 ILCS 5/11-0.1 (West 2014) (“touching or fondling ***
       the sex organs, anus, or breast of the victim”). In this case, however, defendant was accused of
       touching “any part of the body of a child under 13 years of age.” Id. To satisfy this part of
       section 11-0.1, a defendant need not touch the sex organs, anus, or breast of the victim.
       Although defendant touched Jackie and Jazlene in a manner that was not necessarily visibly
       sexual, a rational fact finder could infer that defendant’s intent was sexual from his attempt to


                                                    -8-
       lure the children with candy and money to a secluded place and from his numerous writings
       that concerned sexual conduct with children.
¶ 46       A person commits child abduction when he intentionally lures or attempts to lure a child
       under the age of 17 into a building or dwelling place without the consent of the child’s parent
       or lawful custodian for other than a lawful purpose. Id. § 10-5(b)(10). “Lure” is defined as any
       knowing act to solicit, entice, tempt, or attempt to attract the child. Id. § 10-5(a)(2.2).
¶ 47       As to count VI, defendant claims that Jackilynne’s testimony about his attempt to lure her
       into his car with candy was unreliable. Although defendant impeached her testimony with the
       fact that she had not disclosed this previously, the evidence of defendant’s attempts to lure the
       other children with candy and money corroborated it. Additionally, Loudon testified that he
       found an empty bag of Sour Patch candy in defendant’s pocket. It was rational for the trial
       judge to believe Jackilynne, and we will not reverse under the Collins standard.

¶ 48                                                 D. Sentence
¶ 49        Defendant last argues that the trial court abused its discretion in sentencing him to an
       aggregate term of 20 years’ imprisonment. Defendant argues that, although his physical
       contact was alarming and clearly wrong, the sentence was disproportionate as compared to
       other aggravated-criminal-sexual-abuse cases. In support of this claim, defendant notes that he
       had a nonfelony criminal record with a remote disorderly conduct charge for which he was
       sentenced to supervision and that the State recommended an aggregate term of only 15 years’
       imprisonment.
¶ 50        It is well settled that the trial court is afforded broad discretion in imposing a sentence and
       that its decision will not be disturbed upon review absent an abuse of discretion. People v.
       Stacey, 193 Ill. 2d 203, 209 (2000); People v. Steffens, 131 Ill. App. 3d 141, 151 (1985). The
       trial court is granted such deference because it is generally in a better position than the
       reviewing court to determine the appropriate sentence, as it has the opportunity to weigh
       factors such as the defendant’s credibility, demeanor, general moral character, mentality,
       social environment, habits, and age. Stacey, 193 Ill. 2d at 209. Consequently, a reviewing court
       may not overturn a sentence merely because it might have weighed the pertinent factors
       differently. People v. McGowan, 2013 IL App (2d) 111083, ¶ 10.
¶ 51        Although the trial court is afforded broad discretion in sentencing, such discretion is not
       unlimited. Stacey, 193 Ill. 2d at 209. Illinois Supreme Court Rule 615(b)(4) (eff. Jan. 1, 1967)
       grants a reviewing court the power to reduce an excessive sentence. Steffens, 131 Ill. App. 3d at
       151. However, that power should be exercised cautiously and sparingly. People v. Alexander,
       239 Ill. 2d 205, 212 (2010).
¶ 52        Sentences are presumed to be proper. People v. Boclair, 225 Ill. App. 3d 331, 335 (1992).
       When a sentence falls within the statutorily prescribed range, it will not be found to be
       excessive or an abuse of discretion unless it greatly varies from the spirit and purpose of the
       law or is manifestly disproportionate to the nature of the offense. People v. Weiser, 2013 IL
       App (5th) 120055, ¶ 33. The spirit and purpose of the law are promoted when the trial court’s
       sentence reflects both the seriousness of the offense and the defendant’s rehabilitative
       potential. Boclair, 225 Ill. App. 3d at 335. However, the seriousness of the offense is the most
       important factor for the court to consider. People v. Tye, 323 Ill. App. 3d 872, 890 (2001).



                                                    -9-
¶ 53        Further, if mitigating evidence is presented at the sentencing hearing, a reviewing court
       presumes that the trial court considered it, absent some contrary evidence. People v. Shaw, 351
       Ill. App. 3d 1087, 1093 (2004). The trial court is not required to recite or assign a value to each
       factor presented at the sentencing hearing. Id. The defendant bears the burden to affirmatively
       establish that the sentence was based on improper considerations, and we will not reverse the
       sentence unless it is clearly evident that the sentence was improper. People v. Bowen, 2015 IL
       App (1st) 132046, ¶ 49.
¶ 54        Applying these principles to the instant case, we cannot say that the trial court’s aggregate
       term of 20 years was an abuse of discretion. Defendant was convicted of two counts of
       aggravated criminal sexual abuse and five counts of child abduction. Under section 5-8-4 of
       the Unified Code of Corrections (730 ILCS 5/5-8-4 (West 2014)), consecutive sentencing is
       permissive if, having considered the nature and circumstances of the offense and the history
       and character of the defendant, the court believes that consecutive sentences are necessary to
       protect the public from further criminal conduct by the defendant. Here, after considering all of
       the evidence, the arguments of counsel, the applicable case and statutory law, and the factors in
       mitigation and aggravation, the trial court found that imprisonment was necessary for the
       protection of the public; that probation or conditional discharge would deprecate the
       seriousness of defendant’s conduct and be inconsistent with the ends of justice; and that
       consecutive terms of imprisonment were necessary to protect the public from further criminal
       conduct by defendant. The court stated:
                    “In so finding, the Court has considered that the acts of the Defendant were
                planned. The Defendant has a long history of deviant thoughts and behavior including
                plans for future offenses. The defendant knew (the) actions in which he was engaging
                were unacceptable. As an example brought out by the State, he even told one minor via
                a text not to tell anyone about his communications because he would get in trouble.
                Defendant’s behavior is not an aberration from otherwise appropriate behavior, but it’s
                a continuing course of conduct. The Defendant’s choice of reading material included
                ‘The Guide to Pedophilia’ and ‘The Pedophile’s Guide to Love and Pleasure.’
                    I’ve considered Dr. Murray’s report including his opinion that the Defendant
                presents a significant risk of violence and sexual offending against children. I’ve
                considered Dr. Kane’s sex offender evaluation including her opinion that the
                Defendant has pedophilic disorder, delusional disorder, and antisocial traits. The
                Defendant’s Static-99R test indicated that the Defendant has a high risk for
                reoffending. Dr. Kane further found that treatment for [defendant] would be extremely
                difficult given his intense sexual preoccupation with children. [Defendant’s] fantasies
                and urges involving children are too intense for him to manage even if he were to have
                a strong commitment to treatment.”
¶ 55        We observe that, at the sentencing hearing, Dr. Murray testified that defendant’s
       self-control was diminishing significantly and Dr. Kane opined that defendant posed a risk of
       sexual violence toward children. In her report, Dr. Kane noted that defendant’s preoccupation
       with Samantha Runnion added to the concern over his level of risk to the community.
¶ 56        In denying defendant’s motion to reconsider the sentence, the court further explained:
                    “But then what it came down to at the end was the offense and frankly the
                protection of the public where I have experts telling me that [defendant] has certain
                impulses involving offending against children and those impulses are such that

                                                   - 10 -
               treatment would be unlikely to have any sort of regulating effect on his ability to
               control these sort of acts. That’s something I have to take into consideration. And
               despite the legal arguments and arguments of counsel which again were successful on
               an objective analysis level, it is difficult to overcome the subjective concerns that I
               have concerning the protection of the public. And I felt that was an overwhelming
               concern. I continue to feel that and therefore I’m denying your motion to reconsider the
               sentence.”
¶ 57       Defendant cites Stacey for the proposition that his aggregate sentence is disproportionate to
       the nature of the offense. In Stacey, the defendant received consecutive 25-year prison terms
       for criminal sexual abuse and aggravated criminal sexual abuse where he “momentarily”
       grabbed the breasts of two young girls who were fully dressed and he made lewd comments
       and gestures. Stacey, 193 Ill. 2d at 210. The court reduced the defendant’s aggregate sentence
       from 50 years to 12 years, based on the minimal contact. Id. at 211-12. Here, defendant’s
       sentence is closer to the 12-year sentence than the 50-year sentence in Stacey. Moreover, it is
       not disproportionate to the nature of the offenses. Unlike in Stacey, defendant has a long
       history of deviant desires concerning children, which he acted upon in two separate incidents
       involving five children.
¶ 58       The psychological reports and defendant’s writings regarding his preoccupation with
       sexual activity with children presented defendant as a continuing, significant danger to the
       public and, specifically, a danger to children. In light of all of this, we cannot say that the trial
       court abused its discretion in sentencing defendant to an aggregate term of 20 years in prison.

¶ 59                                      III. CONCLUSION
¶ 60       For the preceding reasons, we affirm the judgment of the circuit court of Du Page County.

¶ 61       Affirmed.




                                                    - 11 -